Citation Nr: 0942237	
Decision Date: 11/05/09    Archive Date: 11/12/09

DOCKET NO.  08-32 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to 
November 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

The Board notes that the Veteran testified during a Board 
videoconference hearing, held by the undersigned, in May 
2009.  A copy of the hearing transcript has been associated 
with the record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although the Board regrets any delay in adjudicating the 
Veteran's claim, pursuant to the duty to assist, the issue of 
entitlement to service connection for hearing loss must be 
remanded for further development.

Hearing loss disability is defined by regulation.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 
(2009).

The United States Court of Appeals for Veterans Claims 
(Court) has held that "the threshold for normal hearing is 
from 0 to 20 dB [decibels], and higher threshold levels 
indicate some degree of hearing loss."  See Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).  The Court, in Hensley, 5 
Vet. App. 155 (1993), indicated that 38 C.F.R. § 3.385 does 
not preclude service connection for a current hearing 
disability where hearing was within normal limits on 
audiometric testing at separation from service if there is 
sufficient evidence to demonstrate a relationship between the 
Veteran's service and his current disability.  The Board 
notes that the Court's directives in Hensley are consistent 
with 38 C.F.R. § 3.303(d) which provides that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2009).

During the Veteran's Board hearing, he noted that his job in 
the Army was to fire a big gun a hundred times a day or more.  
He testified that he was not afforded hearing protection.  He 
also noted an incident in which an artillery shell was fired 
directly over his head in November 1968.  He stated that he 
was unable to hear for a few weeks following this incident.  
The Veteran also testified that even though he worked at a 
factory for decades after service, which was noisy, he was 
required to wear ear protection at all times.  See Board 
hearing transcript, pp.  4, 6, 11, and 13.

Private treatment records from Internal Medicine and 
Pediatric Associates shows that the Veteran complained of 
tinnitus and "some hearing loss in the left, probably 
related to environmental noise exposure," in December 1999.  
However, neither that treatment report nor subsequent reports 
from this provider established a medical nexus between the 
Veteran's hearing loss and his period of active service.

The Veteran was afforded a VA examination in February 2007 to 
assess whether he had a current diagnosis of bilateral 
hearing loss and, if so, whether this disorder was incurred 
in or the result of his period of active duty.  At that time, 
the examiner diagnosed the Veteran with bilateral hearing 
loss.  Although the examiner stated that the Veteran's 
hearing loss was not at least as likely as not related to his 
period of active service, a lay statement authored by a 
fellow serviceman, describing an in-service accident as well 
as the Veteran's subsequent hearing loss, was not associated 
with the claims file at that time.  See statement of R.D. 
received in September 2007.  Moreover, private audiological 
records from Ford Motor Co. were not available for the 
examiner's review.  

During his period of employment at Ford, puretone thresholds, 
in decibels, were as follows:

November 1981:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
5
15
LEFT
0
0
5
10
25

Although these readings do not demonstrate a hearing 
disability as per 38 C.F.R. § 3.385, the Board notes that 
puretone thresholds were 40 and 65 in the left and right ear, 
respectively, at 6000 Hz.

November 1983:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
10
10
15
LEFT
5
0
5
20
40

This audiogram represents a hearing disability as per 38 
C.F.R. § 3.385 in 1983 in the left ear.  However,  at the 
time of the VA examination, the earliest complaint of hearing 
loss within the Veteran's record occurred in 1999.

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c)(4)(i) (2009).  As 
such, the Veteran's claim must be remanded for an additional 
VA opinion, to include a complete review of the claim file 
and particularly that evidence added to the claims folder 
subsequent to the February 2007 examination as referenced 
above, and a rationale for any opinion expressed.



Accordingly, the case is REMANDED for the following action:

1.  The AMC should obtain a supplemental VA 
audiological opinion to determine the 
etiology of the Veteran's currently-
diagnosed bilateral hearing loss.  
Following a review of the claims folder, 
the examiner should address the following:

Is it at least as likely as not 
that bilateral hearing loss 
originated during active service, 
or is otherwise related to active 
service.  

The claims file must be made available to 
the examiner and the examiner should 
indicate in his/her report whether or not 
the claims file was reviewed.  The 
examiner should specifically note a 
review of the Veteran's Ford Motor Co. 
audiograms, and the lay statement of R.D. 
received in September 2007, discussing an 
inservice fire mission that he and the 
Veteran were involved in.  A rationale 
for any opinion expressed should be 
provided.  

Note: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

2.  After completing the above actions and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraph 
above, the claim should be readjudicated.  
If the claim remains denied, a supplemental 
statement of the case should be provided to 
the Veteran and his representative.  After 
the Veteran has had an adequate opportunity 
to respond, the appeal should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


